 



Exhibit 10.21
TERM NOTE

$5,000,000   March 31, 2006

     For value received, each of the undersigned, GLOBAL EMPLOYMENT SOLUTIONS,
INC., a Colorado corporation (“Global”), EXCELL PERSONNEL SERVICES CORPORATION,
an Illinois corporation (“Excell”), FRIENDLY ADVANCED SOFTWARE TECHNOLOGY, INC.,
a New York corporation (“Friendly”), TEMPORARY PLACEMENT SERVICE, INC., f/k/a
Michael & Associates, Inc. and successor by merger to Temporary Placement
Service, Inc., a Georgia corporation (“TPS”), SOUTHEASTERN STAFFING, INC., a
Florida corporation (“Southeastern”), SOUTHEASTERN PERSONNEL MANAGEMENT, INC., a
Florida corporation (“SPM”), MAIN LINE PERSONNEL SERVICES, INC., a Pennsylvania
corporation (“Main Line”), BAY HR, INC., a Florida corporation (“BHR”) and
SOUTHEASTERN GEORGIA HR, INC., a Georgia corporation (“SGHR”) (Global, Excell,
Friendly, TPS, Southeastern, SPM, Main Line, BHR and SGHR, each a “Borrower” and
collectively, the “Borrowers”), hereby jointly and severally promises to pay on
the Termination Date under the Credit Agreement (defined below), to the order of
WELLS FARGO BANK, N.A. (the “Lender”), acting through its WELLS FARGO BUSINESS
CREDIT operating division, at its office in Denver, Colorado, or at any other
place designated at any time by the holder hereof, in lawful money of the United
States of America and in immediately available funds, the principal sum of Five
Million Dollars ($5,000,000) or the aggregate unpaid principal amount of all
Term Advances made by the Lender to the Borrower under the Credit Agreement
(defined below) together with interest on the principal amount hereunder
remaining unpaid from time to time, computed on the basis of the actual number
of days elapsed and a 360-day year, from the date hereof until this Note is
fully paid at the rate from time to time in effect under the Credit and Security
Agreement dated as of March 7, 2002 (as the same has been and may be amended or
otherwise modified from time to time, the “Credit Agreement”) by and among the
Lender and the Borrowers. The principal hereof and interest accruing thereon
shall be due and payable as provided in the Credit Agreement. This Note may be
prepaid only in accordance with the Credit Agreement.
     This Note is issued pursuant, and is subject, to the Credit Agreement,
which provides, among other things, for acceleration hereof. This Note is the
Term Note referred to in the Credit Agreement.
     This Note is secured, among other things, pursuant to the Credit Agreement
and the Security Documents as therein defined, and may now or hereafter be
secured by one or more other security agreements, mortgages, deeds of trust,
assignments or other instruments or agreements.
     Each Borrower hereby agrees to pay all costs of collection, including
reasonable attorneys’ fees and legal expenses in the event this Note is not paid
when due, whether or not legal proceedings are commenced. The obligations of
Borrowers hereunder are joint and several.

 



--------------------------------------------------------------------------------



 



     Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.

                  GLOBAL EMPLOYMENT SOLUTIONS, INC.       EXCELL PERSONNEL
SERVICES
CORPORATION
 
               
By:
  /s/ HOWARD BRILL       By:   /s/ HOWARD BRILL
 
               
Name:
  Howard Brill       Name:   Howard Brill
Its:
  Chief Executive Officer and President       Its:   Executive Vice President
 
                FRIENDLY ADVANCED SOFTWARE TECHNOLOGY, INC.       TEMPORARY
PLACEMENT SERVICE, INC., f/k/a Michael & Associates, Inc. and successor by
merger to Temporary Placement Service, Inc.
 
               
By:
  /s/ HOWARD BRILL       By:   /s/ HOWARD BRILL
 
               
Name:
  Howard Brill       Name:   Howard Brill
Its:
  Executive Vice President       Its:   Executive Vice President
 
                SOUTHEASTERN STAFFING, INC.       SOUTHEASTERN GEORGIA HR, INC.
 
               
By:
  /s/ HOWARD BRILL       By:   /s/ HOWARD BRILL
 
               
Name:
  Howard Brill       Name:   Howard Brill
Its:
  Executive Vice President       Its:   Executive Vice President
 
                SOUTHEASTERN PERSONNEL MANAGEMENT, INC.       MAIN LINE
PERSONNEL SERVICES, INC.
 
               
By:
  /s/ HOWARD BRILL       By:   /s/ HOWARD BRILL
 
               
Name:
  Howard Brill       Name:   Howard Brill
Its:
  Executive Vice President       Its:   Executive Vice President
 
                BAY HR, INC.            
 
               
By:
  /s/ HOWARD BRILL            
 
               
Name:
  Howard Brill            
Its:
  Executive Vice President            
 
               
(SEAL)
               

2